DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 13  objected to because of the following informalities: “a number of position” in Line 3 should be changed to --a number of positions-- for grammatical reasons.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “the identification information” in Line 7 should be changed to --the piece of identification information--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “server device” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the geodetic positions" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the geodetic positions" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-22 are rejected for depending upon previously rejected claims.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 12-14, 16-21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claims 12-22 are directed to a method for determining or managing a parking space map (i.e., a process). Claim 23 is directed to a server device configured to determine or manage a parking space map (i.e., a machine).  Therefore, claims 12-23 are within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 12 includes limitation that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 12 recites:
	A method for determining or managing a parking space map, wherein the parking space map describes states of occupancy of parking spaces for a motor vehicle in a parking space area, the method comprising:
	   recording, by a control device of the motor vehicle, a position sequence covering a predetermined operating section of the geodetic positions or positions relatable to the geodetic positions that are visited by the motor vehicle;
	   determining, by the control device of the motor vehicle, a parking criterion indicating an occurrence of parking of the motor vehicle;

	   determining, by the server device, whether the position sequence describes a parking trajectory on a parking space in the parking space area; and
   marking as occupied, by the server device, a parking space described by a final position in the position sequence in response to determining the position sequence describes the parking trajectory on the parking space.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example, “determining or managing…” consists of mentally observing a parking lot to find an available parking space, “determining…” and “determining…”consists of mentally observing a car slowing down and approaching an open parking space, turning into it, and stopping in it, and “marking…” consists of mentally observing that said formally available parking space is no longer available to park in. Accordingly, the claim recites at least one abstract idea.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
determining or managing a parking space map, wherein the parking space map describes states of occupancy of parking spaces for a motor vehicle in a parking space area, the method comprising:
	   recording, by a control device of the motor vehicle, a position sequence covering a predetermined operating section of the geodetic positions or positions relatable to the geodetic positions that are visited by the motor vehicle;
	   determining, by the control device of the motor vehicle, a parking criterion indicating an occurrence of parking of the motor vehicle;
	   transmitting, by a communication device of the motor vehicle, the position sequence to a server device;
	   determining, by the server device, whether the position sequence describes a parking trajectory on a parking space in the parking space area; and
   marking as occupied, by the server device, a parking space described by a final position in the position sequence in response to determining the position sequence describes the parking trajectory on the parking space.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using a communication device, a control device, and a server device to perform the steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The communication device, control device, and server device in all steps are recited at a high-level of generality (i.e., as a generic antenna used for communicating and two generic processors performing a generic computer function, respectively) such that it amounts no more 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, representative independent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the 

Regarding claim 13:
Dependent claim 13 specifies limitations that elaborate on the abstract idea of claim 12 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 14:
Dependent claim 14 specifies limitations that elaborate on the abstract idea of claim 13 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 16:
Dependent claim 16 includes limitations that recite an abstract idea (emphasized below).
The method according to claim 12, further comprising determining the geodetic positions using a piece of position information of a sensor of a global navigation satellite system of the motor vehicle, wherein the geodetic positions are refined by map matching or dead reckoning.

Claim 16 recites:
The method according to claim 12, further comprising determining the geodetic positions using a piece of position information of a sensor of a global navigation satellite system of the motor vehicle, wherein the geodetic positions are refined by map matching or dead reckoning.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using a sensor of a global navigation system to perform the steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The sensor of a global navigation system in all steps are recited at a high-level of generality (i.e., as a generic sensor of a generic computer performing a generic sensing and computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a 
 Regarding Step 2B of the Revised Guidance, dependent claim 16 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

claim 17:
Dependent claim 17 specifies limitations that elaborate on the abstract idea of claim 12 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

	Regarding claim 18
	Dependent claim 18 includes limitations that recite an abstract idea (emphasized below).
The method according to claim 12, further comprising determining a parking direction or a parking position or a parking error by evaluating the position sequence.
The examiner submits that the foregoing bolder limitation of “determining…” constitutes a “mental process” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example, “determining…” in the context of the claim encompasses mentally observing a car parking outside the parking spot lines. Accordingly, the claim recites at least one abstract idea.
Regarding Prong II Step 2A of the Revised Guidance, claim 18 does not recite additional elements that could integrate the exception into a practical application of the exception.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, 
 Regarding Step 2B of the Revised Guidance, dependent claim 18 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding claim 19
	Dependent claim 19 includes limitations that recite an abstract idea (emphasized below).
The method according to claim 12, further comprising determining a piece of description information to be assigned to the parking space through statistical evaluation.
The examiner submits that the foregoing bolder limitation of “determining…” constitutes a “mental process” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example, “determining…” in the context of the claim encompasses mentally determining that the section of parking 
Regarding Prong II Step 2A of the Revised Guidance, claim 19 does not recite additional elements that could integrate the exception into a practical application of the exception.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, dependent claim 19 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to 

	Regarding claim 20
Dependent claim 20 includes limitations that recite an abstract idea (emphasized below). 
The method according to claim 12, further comprising:
   determining, by the control device of the motor vehicle, whether a restart criterion for the motor vehicle is met;
   transmitting, by the communication device of the motor vehicle, a most recently stored position sequence or a piece of identification information to the server device;
   identifying, by the server device, the motor vehicle based on the most recently stored position sequence or the identification information; and
   marking, by the server device, the parking space occupied by the motor vehicle as available.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example, “determining…” consists of mentally observing a car start up, “identifying…”consists of mentally recognizing a car based on its license plate, and “marking…” consists of mentally observing that a formally unavailable parking space is now available to park in. Accordingly, the claim recites at least one abstract idea.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in 
The method according to claim 12, further comprising:
   determining, by the control device of the motor vehicle, whether a restart criterion for the motor vehicle is met;
   transmitting, by the communication device of the motor vehicle, a most recently stored position sequence or a piece of identification information to the server device;
   identifying, by the server device, the motor vehicle based on the most recently stored position sequence or the identification information; and
   marking, by the server device, the parking space occupied by the motor vehicle as available.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using a communication device, a control device, and a server device to perform the steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The communication device, control device, and server device in all steps are recited at a high-level of generality (i.e., as a generic antenna used for communicating and two generic processors performing a generic computer function, respectively) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Regarding 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, representative dependent claim 20 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the 

Regarding claim 21
	Dependent claim 21 includes limitations that recite an abstract idea (emphasized below).
The method according to claim 20, further comprising determining a piece of usage information for the parking space between the points in time of parking and of exiting the parking space.
The examiner submits that the foregoing bolder limitation of “determining…” constitutes a “mental process” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example, “determining…” in the context of the claim encompasses mentally determining how long a vehicle parked in a specific spot. Accordingly, the claim recites at least one abstract idea.
Regarding Prong II Step 2A of the Revised Guidance, claim 19 does not recite additional elements that could integrate the exception into a practical application of the exception.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial 
 Regarding Step 2B of the Revised Guidance, dependent claim 21 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding claim 23, the claim(s) recites analogous limitations to claim(s) 12, above, and is therefore rejected on the same premise.

Therefore, claim(s) 12-14, 16-21, and 23 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14, 16-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaebler et al. (US 9558664, hereinafter Gaebler; already of record in the IDS)
Regarding claim 12, Gaebler discloses:
A method for determining or managing a parking space map, wherein the parking space map describes states of occupancy of parking spaces for a motor vehicle in a parking space area (Col. 4 Lines 39-58), the method comprising:
   recording, by a control device of the motor vehicle, a position sequence covering a predetermined operating section of the geodetic positions or positions relatable to the geodetic positions that are visited by the motor vehicle (Col. 4 Line 59 - Col. 5 Line 11, i.e. the control device are UEs);
   determining, by the control device of the motor vehicle, a parking criterion indicating an occurrence of parking of the motor vehicle (Col. 19 Lines 44-59);
   transmitting, by a communication device of the motor vehicle, the position sequence to a server device (Col. 4 Line 59 - Col. 5 Line 11);
   determining, by the server device, whether the position sequence describes a parking trajectory on a parking space in the parking space area (Col. 7 Lines 18-37, i.e. a parking space 
   marking as occupied, by the server device, a parking space described by a final position in the position sequence (Col. 4 Lines 27-33) in response to determining the position sequence describes the parking trajectory on the parking space (Col. 7 Lines 18-37, i.e. a parking space in a parking area is a parking spot right at or as near as possible to the destination, e.g. the street).
Regarding claim 13, Gaebler discloses all of the limitations of claim 12. Additionally, Gaebler discloses further comprising recording the position sequence of the motor vehicle cyclically (Col. 6 Line 63 - Col. 7 Line 6, i.e. updating a navigation device route periodically requires an update of a position sequence periodically; Col. 8 Lines 46-57, i.e. a GPS and other temporal data have a time associated with them), wherein the predetermined operating section is defined by a number of position to be stored (Fig. 8 Elements 813a-813i; Col. 22 Lines 32-35, i.e. it can be defined by any number of positions which can be stored).
Regarding claim 14, Gaebler discloses all of the limitations of claim 13. Additionally, Gaebler discloses wherein recording the position sequence uses a ring memory configured to overwrite an oldest recorded position by a latest recorded position (Col. 28 Lines 23-32, i.e. any type of dynamic memory or RAM can follow a first-in first-out process, i.e. ring memory).
Regarding claim 16, Gaebler discloses all of the limitations of claim 12. Additionally, Gaebler discloses further comprising determining the geodetic positions using a piece of position information of a sensor of a global navigation satellite system of the motor vehicle (Col. 13 Lines 4-18), wherein the geodetic positions are refined by map matching or dead reckoning (Col. 13 Lines 4-18).
claim 17, Gaebler discloses all of the limitations of claim 12. Additionally, Gaebler discloses wherein the parking criterion includes a switching off of an engine or of an ignition of the motor vehicle (Col. 5 Lines 39-41).
Regarding claim 18, Gaebler discloses all of the limitations of claim 12. Additionally, Gaebler discloses further comprising determining a parking direction or a parking position or a parking error by evaluating the position sequence (Col. 4 Line 59 - Col. 5 Line 2, i.e. trajectory data used during searching for parking).
Regarding claim 19, Gaebler discloses all of the limitations of claim 12. Additionally, Gaebler discloses further comprising determining a piece of description information to be assigned to the parking space through statistical evaluation (Col. 6 Lines 33-53, i.e. recommended for parking is a piece of description information).
	Regarding claim 20, Gaebler discloses all of the limitations of claim 12. Additionally, Gaebler discloses:
	further comprising:
	   determining, by the control device of the motor vehicle, whether a restart criterion for the motor vehicle is met (Col. 5 Lines 39-41; Col. 19 Line 60-End, i.e. delineating a journey by splitting the trajectory data by a parking event, e.g. one determined by a car engine shutting off,  is determining when the vehicle has restarted);
   transmitting, by the communication device of the motor vehicle, a most recently stored position sequence or a piece of identification information to the server device (Col. 12 Lines 34-45, i.e. transmitting an associated identifier of a vehicle to a remote database);

   marking, by the server device, the parking space occupied by the motor vehicle as available (Col. 4 Lines 27-33).
Regarding claim 21, Gaebler discloses all of the limitations of claim 12. Additionally, Gaebler discloses:
further comprising determining a piece of usage information for the parking space between the points in time of parking and of exiting the parking space (Col. 11 Lines 4-12; Col. 13 Lines 31-34, i.e. parking availability information used after the vehicle was parked or during a stop-over).
Regarding claim 23, the claim(s) recites analogous limitations to claim(s) 12 above, and is therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaebler as applied to claim 13 above, and further in view of Konrardy et al. (US 10386845, hereinafter Konrardy).
Gaebler teaches the method of claim 13. Gaebler does not teach wherein recording the 
position sequence is paused if the motor vehicle stops moving.
	However in the same field of endeavor, Konrardy teaches methods and systems autonomously parking and retrieving vehicles (Abstract) and more specially wherein recording the position sequence is paused if the motor vehicle stops moving (Col. 28 Line 57 - Col. 29 Line 5; Col. 57 Line 23-28, i.e. once certain criteria occurs, e.g. stopping due to reaching a destination, an end signal is given and sensor data, e.g. GPS data from a GPS unit, is no longer received and processed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gaebler to incorporate the teachings of wherein recording the position sequence is paused if the motor vehicle stops moving, as taught by Konrardy. Doing so would allow for the communication of an .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaebler.
Gaebler teaches the method of claim 12. Gaebler further teaches:
further comprising:
   managing, by the server device, a traffic information map (Col. 10 Lines 12-42);
   transmitting, by the communication device of the motor vehicle, an instantaneous 
position of the motor vehicle to the server device at regular intervals (Col. 10 Lines 12-42, i.e. GPS data association); and
   determining, by the server device, a traffic route to the parking space area by evaluating a piece of traffic situation information (Col. 10 Lines 12-42, i.e. navigation related services linked to parking availability detection),…
Gaebler does not explicitly teach:
…
…wherein the regular intervals are at least ten times longer than time intervals of the geodetic positions of the position sequence.
However, Gaebler suggests/infers:
…
…wherein the regular intervals are at least ten times longer than time intervals of the geodetic positions of the position sequence (Col. 22 Line 57- Col. 23 Line 4, i.e. asking for driver confirmation in order to upload trajectory data would take at least ten times longer compared to regular automatic GPS signal updates).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Penna et al. (US 2016/0364985) teaches a parking lot mapping system includes a receiver, a storage device and a controller (Abstract). Mayer et al. (US 2016/0321926) teaches a method for identifying free spaces (parking not permitted) and/or permitted parking areas, vehicles transmitting pieces of information about possible parking spaces (PPS) to a central computer facility (CCF) (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/20/2021